Matter of Aminata L. (Doris L.) (2020 NY Slip Op 02471)





Matter of Aminata L. (Doris L.)


2020 NY Slip Op 02471


Decided on April 29, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2018-13358
 (Docket No. B-12864-09/18D)

[*1]In the Matter of Aminata L. (Anonymous). Westchester County Department of Social Services, respondent; Doris L. (Anonymous), appellant.


Carl D. Birman, Mamaroneck, NY, for appellant.
John M. Nonna, County Attorney, White Plains, NY (Linda Trentacoste and Eileen Campbell O'Brien of counsel), for respondent.
Miller Zeiderman & Wiederkehr LLP, White Plains, NY (Jennifer M. Jackman of counsel), attorney for the child.
In a proceeding pursuant to Family Court Act § 635, the mother appeals from an order of the Family Court, Westchester County (Michelle I. Schauer, J.), dated October 18, 2018. The order dismissed her petition to modify a prior order of disposition of that court so as to restore her parental rights.

DECISION & ORDER
Motion by the Westchester County Department of Social Services to dismiss the appeal on the ground that it has been rendered academic. By decision and order on motion of this Court dated October 15, 2019, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the motion is granted; and it is further,
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
In an order of disposition dated December 18, 2013, the Family Court, inter alia, terminated the mother's parental rights as to the subject child upon the ground of permanent neglect, placed the child in the custody of the Westchester County Department of Social Services (hereinafter the Agency), and freed her for adoption. On a prior appeal, this Court affirmed that order (Matter of Aminata M.S.-L. [Doris L.], 128 AD3d 707). Four years after the mother's parental rights were terminated, she commenced this proceeding pursuant to Family Court Act § 635 seeking to restore her parental rights as to the child. The Agency moved to dismiss the mother's petition upon the ground that the mother did not meet the statutory predicates set forth in Family Court Act § 635(d). The Family Court, by order dated October 18, 2018, granted the Agency's motion and dismissed the petition, and the mother appeals.
The child has been adopted. The adoption has rendered academic the mother's request to restore her parental rights (see Matter of Monica J.T. [Norell M.W.], 162 AD3d 888, 889; Matter of Carmen P. v Administration for Children's Servs., 149 AD3d 577), and the exception to the mootness doctrine does not apply (see Matter of Karlee JJ. [Jessica JJ.], 105 AD3d 1304, 1305).
DILLON, J.P., HINDS-RADIX, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court